NUMBER
13-10-00024-CR
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

____________________________________________________________
 
LEYDIANA ZUNIGA,                                                                     Appellant,
 
                                                             v.
 
THE STATE OF TEXAS,                                                                 Appellee.

____________________________________________________________
 
                           On
appeal from the 404th District Court 
                                      of
Cameron County, Texas.
____________________________________________________________
 
                               MEMORANDUM
OPINION
 
                        Before
Justices Rodriguez, Benavides, and Vela
Memorandum Opinion
Per Curiam
 
Appellant,
Leydiana Zuniga, attempted to perfect an appeal from a conviction for theft. 
We dismiss the appeal for want of jurisdiction.




This
Court's appellate jurisdiction in a criminal case is invoked by a timely filed
notice of appeal.  Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.
1996).  Absent a timely filed notice of appeal, a court of appeals does not
have jurisdiction to address the merits of the appeal and can take no action
other than to dismiss the appeal for want of jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  
The
trial court imposed sentence in this matter on September 28, 2009.  Appellant
filed her notice of appeal on November 25, 2009.  On March 10, 2010, the Clerk
of this Court notified appellant that it appeared that the appeal was not
timely perfected and that the appeal would be dismissed if the defect was not
corrected within ten days from the date of receipt of the Court=s directive.  Appellant has not filed a response to the
Court=s directive.  
Unless
a motion for new trial has been timely filed, a notice of appeal must be filed
within thirty days after the day sentence is imposed or suspended in open
court, or after the day the trial court enters an appealable order.  Tex. R. App. P. 26.2(a)(1).  Where a
timely motion for new trial has been filed, the notice of appeal must be filed
within ninety days after the day sentence is imposed or suspended in open
court.  See id. 26.2(a)(2).  The time within which to file the notice
may be enlarged if, within fifteen days after the deadline for filing the
notice, the party files the notice of appeal and a motion complying with Rule
10.5(b) of the Texas Rules of Appellate Procedure.  See id. 26.3.
Appellant=s notice of appeal, filed fifty-eight days after sentence
was imposed, was untimely, and accordingly, we lack jurisdiction over the
appeal.  See Slaton, 981 S.W.2d at 210.  Appellant may be entitled to an
out‑of‑time appeal by filing a post‑conviction writ of habeas
corpus returnable to the Texas Court of Criminal Appeals; however, the
availability of that remedy is beyond the jurisdiction of this Court.  See
Tex. Code Crim. Proc. Ann. art.
11.07, ' 3(a) (Vernon 2005); see also Ex
parte Garcia, 988 S.W.2d 240 (Tex. Crim. App. 1999).




The
appeal is DISMISSED FOR WANT OF JURISDICTION.                         
                                                                                                PER
CURIAM
Do not publish.  See Tex. R. App. P. 47.2(b).
 
Delivered and filed the 27th
day of August, 2010.